          Case 5:20-cv-03114-SAC Document 6 Filed 05/20/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


LARRY EUGENE BURNS,

               Plaintiff,

               v.                                            CASE NO. 20-3114-SAC

CORRECTIONS CORPORATION OF
AMERICA, Medical Staff and Booking Staff,

               Defendant.



                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Larry Eugene Burns is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. The Court granted

Plaintiff leave to proceed in forma pauperis. Although Plaintiff is currently incarcerated at USP

Florence, his claims relate to his detention at the Leavenworth Detention Center (“CoreCivic” or

“CCA”) in Leavenworth, Kansas.

       Plaintiff alleges that while he was detained at CCA between March 6 and March 19, the

booking staff placed him on a top bunk despite medical staff’s knowledge that he was epileptic

and prone to seizures. Between early to mid-April of 2019, Plaintiff suffered an epileptic seizure

and fell from the top bunk causing head and back injuries. Plaintiff was sent to the Kansas State

Hospital for medical treatment.



                                                 1
           Case 5:20-cv-03114-SAC Document 6 Filed 05/20/20 Page 2 of 8




       Plaintiff sues CCA for negligence, reckless endangerment, and pain and suffering.

Plaintiff names CCA Medical Staff and Booking Staff as defendants and seeks $2,050,000 in

damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to



                                                2
           Case 5:20-cv-03114-SAC Document 6 Filed 05/20/20 Page 3 of 8




relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).



                                                   3
          Case 5:20-cv-03114-SAC Document 6 Filed 05/20/20 Page 4 of 8




III. DISCUSSION

A. Plaintiff’s Claim Under 42 U.S.C. § 1983

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted). A defendant acts “under color of state law” when he “exercise[s] power

‘possessed by virtue of state law and made possible only because the wrongdoer is clothed with

the authority of state law.’” Id. at 49 (citations omitted).

       CCA (now known as CoreCivic) is a private corporation. “In order to hold a private

individual liable under § 1983 for a constitutional violation requiring state action, a plaintiff must

show under Lugar, . . . that the individual’s conduct is ‘fairly attributable to the State.’” Pino v.

Higgs, 75 F.3d 1461, 1465 (10th Cir. 1996) (citing Lugar v. Edmondson Oil Co., 457 U.S. 922,

937 (1982)). The requirement is satisfied if two conditions are met. First, the deprivation “must

be caused by the exercise of some right or privilege created by the State or by a rule of conduct

imposed by the state or by a person for whom the State is responsible.” Yanaki v. Iomed, Inc.,

415 F.3d 1204, 1207–08 (10th Cir. 2005), cert. denied 547 U.S. 1111 (2006) (citing Lugar, 457

U.S. at 937). Second, the private party must have “acted together with or [ ] obtained significant

aid from state officials” or engaged in conduct “otherwise chargeable to the State.” Id. at 1208.

       Plaintiff alleges no facts to support an inference that the Defendants were acting under

state law or in conspiracy with any state official. Plaintiff also makes no allegation that the

Defendants obtained significant aid from the state of Kansas or any other state or state officials,

or that Defendants engaged in conduct otherwise chargeable to the State. Plaintiff provides no




                                                   4
          Case 5:20-cv-03114-SAC Document 6 Filed 05/20/20 Page 5 of 8




factual claim or support for a claim that Defendants acted under color of state law. Therefore,

Plaintiff fails to state a claim for relief under 42 U.S.C. § 1983.

B. Claim Under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

403 U.S. 388 (1971)

       The United States Supreme Court has found that a Bivens remedy is not available to a

prisoner seeking damages from the employees of a private prison for violation of the prisoner’s

Eighth Amendment rights. Minneci v. Pollard, 565 U.S. 118, 120–21 (2012) (refusing to imply

the existence of a Bivens action where state tort law authorizes alternate action providing

deterrence and compensation); see also Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63, 71–73

(2001) (holding that Bivens action does not lie against a private corporation operating a halfway

house under contract with the Bureau of Prisons). In Minneci, the Supreme Court stated:

               [W]here . . . a federal prisoner seeks damages from privately
               employed personnel working at a privately operated federal prison,
               where the conduct allegedly amounts to a violation of the Eighth
               Amendment, and where that conduct is of a kind that typically falls
               within the scope of traditional state tort law (such as the conduct
               involving improper medical care at issue here), the prisoner must
               seek a remedy under state tort law. We cannot imply a Bivens
               remedy in such a case.

Minneci, 565 U.S. at 131.

       The Supreme Court reasoned that “a critical difference” between cases where Bivens

liability applied and those where it did not was “employment status,” i.e., whether the defendants

were “personnel employed by the government [or] personnel employed by a private firm.” Id. at

126. CoreCivic is a private corporation contracting with the United States Marshals Service, a

federal law enforcement agency. The Defendants are private employees of a private corporation.

The Supreme Court also rejected the argument that private actors performing governmental

functions should be considered federal agents for the purposes of Bivens liability. Id. at 126–27.


                                                   5
          Case 5:20-cv-03114-SAC Document 6 Filed 05/20/20 Page 6 of 8




       The Supreme Court held in Minneci that the “ability of a prisoner to bring state tort law

damages action[s] against private individual defendants means that the prisoner does not ‘lack

effective remedies.’” Id. at 125 (citing Malesko, 534 U.S. at 72). They reasoned that “in the

case of a privately employed defendant, state tort law provides an ‘alternative, existing process’

capable of protecting the constitutional interests at stake.” Id. (citing Wilkie v. Robbins, 551 U.S.

537, 550 (2007)). They explained that, “[s]tate-law remedies and a potential Bivens remedy need

not be perfectly congruent” and even if “state tort law may sometimes prove less generous than

would a Bivens action,” this fact is not a “sufficient basis to determine state law inadequate.” Id.

at 129 (finding that “federal law as well as state law contains limitations”).

       The Supreme Court also found “specific authority indicating that state law imposes

general tort duties of reasonable care (including medical care) on prison employees in every one

of the eight States where privately managed secure federal facilities are currently located.” Id. at

128. “[I]n general, state tort law remedies provide roughly similar incentives for potential

defendants to comply with the Eighth Amendment while also providing roughly similar

compensation to victims of violations.” Id. at 130. In fact, Kansas is another state whose tort

law reflects the “general principles of tort law” recognized in Minneci and set forth in the

(Second) Restatement of Torts §§ 314A(4), 320 (1963–64). See Camp v. Richardson, No. 11-

3128-SAC, 2014 WL 958741, at n.12 (D. Kan. 2014) (citing Estate of Belden v. Brown Cty., 261

P.3d 943 (Kan. App. 2011) (setting forth remedies available in Kansas)).

       Likewise, the Tenth Circuit has previously stated that “the presence of an alternative

cause of action against individual defendants provides sufficient redress such that a Bivens cause

of action need not be implied.” Crosby v. Martin, 502 F. App’x 733, 735 (10th Cir. 2012)

(unpublished) (citing Peoples v. CCA Det. Ctrs., 422 F.3d 1090, 1102 (10th Cir. 2005)). The



                                                  6
           Case 5:20-cv-03114-SAC Document 6 Filed 05/20/20 Page 7 of 8




Tenth Circuit found that where plaintiff “has an alternative cause of action against the defendants

pursuant to Kansas state law, he is precluded from asserting a Bivens action against the

defendants in their individual capacities,” and he is “barred by sovereign immunity from

asserting a Bivens action against the defendants in their official capacities.” Crosby, 502 F.

App’x at 735 (citing Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir. 2001) (finding that an

official-capacity claim “contradicts the very nature of a Bivens action. There is no such animal

as a Bivens suit against a public official tortfeasor in his or her official capacity.”)).

        Plaintiff’s remedy against CCA or CoreCivic and its employees, if any, is an action in

state court for negligence or other misconduct. See Harris v. Corr. Corp. of Am. Leavenworth

Det. Ctr., No. 16-3068-SAC-DJW, 2016 WL 6164208, at *3 (D. Kan. 2016) (stating that

plaintiff has remedies for injunctive relief in state court and citing Peoples, 422 F.3d at 1104–05

(individual CCA defendants owed a duty to protect to plaintiff that if breached, would impose

negligence liability)); see also Menteer v. Applebee, 2008 WL 2649504, at *8–9 (D. Kan.

June 27, 2008) (plaintiff’s state law negligence claim found to be equally effective, alternative

cause of action to Bivens claim). In addition, “[i]n Kansas, a prisoner may attack the terms and

conditions of his or her confinement as being unconstitutional through a petition filed under

K.S.A. 60-1501.” Harris, 2016 WL 6164208, at *3 (citing Jamerson v. Heimgartner, 326 P.3d

1091, at *1 (Kan. App. June 20, 2014) (unpublished)). Because Plaintiff has an alternative cause

of action against the Defendants pursuant to Kansas state law, he is precluded from asserting a

Bivens action in federal court. Plaintiff’s claims are subject to dismissal.

C. Personal Participation

        Plaintiff names CCA Medical Staff and Booking Staff as defendants, but fails to name

any individuals or allege how they personally participated in the deprivation of his constitutional



                                                    7
           Case 5:20-cv-03114-SAC Document 6 Filed 05/20/20 Page 8 of 8




rights. An essential element of a civil rights claim against an individual is that person’s direct

personal participation in the acts or inactions upon which the complaint is based. Kentucky v.

Graham, 473 U.S. 159, 165–66 (1985); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir.

2006); Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997). Conclusory allegations of

involvement are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because

vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.”). As a result, a plaintiff is required to name each defendant not only in the caption

of the complaint, but again in the body of the complaint and to include in the body a description

of the acts taken by each defendant that violated plaintiff’s federal constitutional rights.

IV. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Failure to respond by the deadline may result in dismissal of this

action without further notice for failure to state a claim.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until June 19, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated May 20, 2020, in Topeka, Kansas.


                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                   8
